Title: To Alexander Hamilton from William Seton, 15 August 1791
From: Seton, William
To: Hamilton, Alexander



[New York] 15 Aug. 1791
Sir

I am honored with your Letter of the 4th. From the very sudden turn that Speculation has taken We have only now remaining in Bank of the Treasurers Bills on Collectors undisposed of


No.
1648
for
200
Dollars
on I. Gregory, Cambden



1339

 50

on G. Biscoe, Nottingham



It is certainly of considerable importance & a great accomodation to the mercantile Interest of this City that the Bank be furnished with a proportion of the Treasurers Drafts on the Collectors in the different States. I therefore hope we shall continue to receive that favour from you. The Bills on the Eastern States we can more readily dispose of, but it is also very convenient to have a proportion of those upon the Southern.
I have the honor to enclose a Return of the Disposal of the Bills on Amsterdam for 300,000 Current Guilders amounting to Dollars 121984 71/100.
Mr Brasher the Goldsmith begs that I will hand to you the Letter he has wrote to me upon the subject of the Dublon. I wish it may exonerate him in your opinion, for I am convinced he is a thorough honest Man. I return the piece of Metal enclosed agreeable to your desire and have the honor to be with the greatest respect   Sir   Your Obedt Hum Serv
